Babstabd, P. J.
The objections taken upon this appeal to the title of the acts under which the improvements in question were made have been passed upon by this court in People ex rel. McCann v. Schrœder. The power conferred by the act upon the park commission to make the district of assessment is unobjectionable. “ There being no constitutional prohibition, the legislature may create a district for that special purpose, or they may tax a class of lands or persons benefited, to be designated by the public agents appointed for that purpose, without reference to town, county or district lines.” People v. Mayor of Brooklyn, 4 N. Y. 419. It is no new exercise of the power. In some cases the common council by law fixed the district of assessment. In others, the .assessors levied the assessment upon property they deemed benefited.
The power of apportionment of taxation is as unlimited as the power of taxation itself.
It appears by the papers, that in some instances the benefit received by the lands assessed by reason of the improvement is greater than the assessed value for purposes of annual taxation. This is urged as an objection to the report. It may well happen that lands of small value may be much increased by an improvement as expensive and attractive as this appears to be. In the absence of evidence we cannot infer fraud or partiality from that fact alone.
The order is affirmed, with costs.

Order affirmed.